Citation Nr: 1603715	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-19 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of testicular cancer, status post orchiectomy.  

2.  Entitlement to service connection for tumors, to include seminoma cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 1980 and from March 1981 to August 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Following the initial adjudication of the claim, jurisdiction transferred to the RO in Seattle, Washington. 

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Seattle, Washington.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his testicular cancer and seminoma tumors had its onset in service or is related to service.  

At the September 2015 Board hearing, the Veteran testified that he underwent the first surgical removal of his tumor in service on July 14, 1981 at the Tripler Army Center.  The Veteran reports that the tumors had its onset in service, and that the tumors reoccurred after separation from service as well as the development of his testicular cancer.  

A service treatment record dated in July 1981 revealed complaints of a lump in the left axillary area and the right breast for the past two days.  A physical examination revealed a small semi-hard nodule in the right area.  The clinician provided an assessment of adenopathy right axillary with cyst on right breast.  

Private treatment records dated in March 1999 include a scrotal ultrasound which found a large heterogeneous mass in the Veteran's right testicle.  The Veteran underwent a right radical orchiectomy in May 1999 and a subsequent pathology report provided a diagnosis of seminoma.  The Veteran underwent a left radical orchiectomy in January 2006 to remove a left testicular mass found on a scrotal sonography.  A subsequent pathology report found that the mass was negative for a primary or metastatic tumor.  

VA treatment records from the Seattle VA Medical Center (VAMC) dated in September 2010 indicated that the Veteran has a history of multiple seminoma tumors, and that he is currently in remission.  

The Board notes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, however, the Veteran has not been afforded a VA examination to determine whether the Veteran's testicular cancer and seminoma tumors had its onset in service or is related to any in-service disease, event, or injury.  As there is no probative etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that there may be pertinent, outstanding VA treatment records that would assist the Board in accurately determining the current severity and etiology of the Veteran's residual testicular cancer and seminoma tumors.  Updated VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any treatment records from the Seattle VAMC since January 2014, the date of the most recent report of record.  Any attempts to obtain those records and responses received thereafter should be associated with the Veteran's claims file.

2.  Schedule the Veteran for an examination to determine the nature and etiology of the residuals of testicular cancer and tumors, to include seminoma tumors.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  All indicated testing must be conducted. 

The examiner is specifically asked to identify all residuals of testicular cancer and current tumors.  

With respect to the residuals of testicular cancer and tumors present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that these conditions had their onset during active service or are related to any in-service disease, event, or injury, to include the benign tumors excised in 1981.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




